         Case 2:20-cr-00082-RFB-EJY Document 22 Filed 02/03/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Jose Anjel Beltran

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00082-RFB-EJY

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                    (Second Request)
14   JOSE ANJEL BELTRAN,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Jose Anjel Beltran,
21   that the Revocation Hearing currently scheduled on February 11, 2021, at 11:00 a.m., be
22   vacated and continued to a date and time convenient to the Court, but no sooner than April 28,
23   2021.
24           This Stipulation is entered into for the following reasons:
25
26
         Case 2:20-cr-00082-RFB-EJY Document 22 Filed 02/03/21 Page 2 of 3




 1          1.      Mr. Beltran has been charged with Driving Under the Influence and Failure to
 2   Decrease Speed in Las Vegas Municipal Court. This charge is the basis of the first allegation
 3   in the petition for his revocation. ECF No. 4.
 4          2.      Mr. Beltran is in the process of negotiating and resolving that case. His next
 5   hearing in the state court case has been continued to April 27, 2021. To allow him adequate
 6   time to resolve his pending state charges, Mr. Beltran requests that this hearing be continued to
 7   no sooner than April 28, 2021.
 8          3.      The defendant is out of custody and agrees with the need for the continuance.
 9          4.      The parties agree to the continuance.
10          This is the second request for a continuance of the revocation hearing.
11          DATED this 3rd day of February, 2021.
12
13    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
14
15       /s/ Kathryn C. Newman                           /s/ Shaheen Torgoley
      By_____________________________                 By_____________________________
16    KATHRYN C. NEWMAN                               SHAHEEN TORGOLEY
      Assistant Federal Public Defender               Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:20-cr-00082-RFB-EJY Document 22 Filed 02/03/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00082-RFB-EJY
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     JOSE ANJEL BELTRAN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                           May 4, 2021
     Thursday, February 11, 2021 at 11:00 a.m., be vacated and continued to ________________ at

12               10 00 __.m.
     the hour of ___:___ a

13
14          DATED this 3rd
                       ___ day of February, 2021.

15
16
                                               RICHARD F. BOULWARE, II
17
                                               UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                  3
